DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group O, claims 1-20, in the reply filed on 5/18/2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Claim Rejections - 35 USC § 112
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 7: The phrase “the magnet channel includes an opening adjacent a top side of the magnet channel” as recite din lines 1 and 2 renders the claim vague and indefinite. It is unclear as to how the opening of the magnet channel is located adjacent a top side of the magnet channel. 
	Re. claim 17: The phrase “the magnet channels have an opening formed adjacent a top side of the magnet channels” as recite din lines 1 and 2 renders the claim vague and indefinite. It is unclear as to how the opening of the magnet channels is located adjacent a top side of the magnet channels. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantani et al. (PGPub 2017/0239764 A1).
	Mantani et al. teach a support block, comprising: a bottom surface having a vacuum connection (a right end); a top surface having at least one vacuum hole (56a); at least one recessed surface (46a) that is offset from the top surface; and at least one vacuum channel (56) extending from the vacuum connection to the at least one vacuum hole as shown in Fig. 4 (see also paragraphs [0033] – [0038]).

    PNG
    media_image1.png
    248
    482
    media_image1.png
    Greyscale

	Re. claim 9: The support block is mechanically fastened to at least one parallel support block (47) positioned adjacent the support block as shown in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 11, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mantani et al. as applied to claim 1 above, and further in view of Mehkri et al. (PGPub 2018/0126475 A1).
	Mantani et al. teach all limitations as set forth above, but silent a material of the support block. Mehkri et al. teach a support block for a printed circuit board assembly, which is made of a plastic material (paragraph [0038]). At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the material of the support block as recited in the claimed invention because Applicant has not disclosed that the material of the support block as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Mehkri et al. because the material of the support block as recited in the claimed invention would be equally well such as reducing a production cost in Mehkri et al. Therefore, it would have been an obvious matter of design choice to modify the material of the support block of Mehkri et al. to obtain the invention as specified in claims 2-5.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify the material of the support block of Mantani et al. by providing a plastic material as taught by Mehkri et al. in order to reduce a production cost.
	Re. claims 10 and 20: Since there is no detail limitation what the first or second material, the first and second material can be the same material, such as a plastic material as set forth above. The examiner asserts that the claims have been given their broadest reasonable interpretation, without reading limitations from the specification into the claims. In re Zletz, 893 F. 2d 319, 312-322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
	Re. claim 11: Mantani et al. teach a support block as set forth above (see claim 1 rejection). However, Mantani et al. silent how the support block is made. Mehkri et al. teach a support block for a printed circuit board assembly made of 3-D printing in order to reduce a product cost and to enable a customization of components without any tools or equipment (paragraph [0038]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of making the support block of Mantani et al. by a 3-D printing as taught by Mehkri et al. in order to reduce a product cost and to enable a customization of components without any tools or equipment.
	Re. claims 14 and 15: Since the claimed invention is a process of making a 3D printed support block, the phrases “the 3D printed support block holds a printed circuit board or printed circuit board assembly in a screen printer” as recited in lines 1-2 of claim 14 and “the 3D printed support block holds a printed circuit board or printed circuit board assembly in an x-ray inspection machine” as recited in lines 1-2 of claim 15 are described how the 3D printed support block is used. Therefore, the limitations of claims 14 and 15 are an intended use.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mantani et al. in view of Mehkri et al., as applied to claim 11 above, and further in view of Gatenholm et al. (WO-2017/040675 A1). 
	Mantani et al. modified by Mehkri et al., teach all limitations as set forth above, but silent that the 3D printed support block is printed in a clean room. Gatenholm et al. teach a 3D printer to perform in a clean-air operating environment in order to reduce contaminants, pollutants and particles (see paragraph [0002]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of making the support block of Mantani et al. modified by Mehkri et al., by providing a clean room facility as taught by Gatenholm et al. in order to reduce contaminants, pollutants and particles.
	In addition, even though Gatenholm et al. silent ISO 14644-1 Cleanroom Standards, one of ordinary skill in the art could easily select the cleanroom standard where circumstances make it desirable. Since it has been held that where the general conditions of a clean room environment is disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mantani et al. in view of Mehkri et al., as applied to claim 11 above, and further in view of Massey et al. (PGPub 2019/0351641). 
	Mantani et al. modified by Mehkri et al., teach all limitations as set forth above, but silent a feedstock material, a recycled material for the 3D printing. Massey et al. teach a process of making a component (core structures) by a 3D printing by using a recycled material to to make a newly-minted part in order to significantly increase the efficiency and a minimal loss of material to be used (see paragraph [0080]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of making the support block of Mantani et al. modified by Mehkri et al., by providing a recycled material as taught by Massey et al. in order to significantly increase the efficiency and a minimal loss of material to be used.

Allowable Subject Matter
Claims 6, 8, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729